

AMENDMENT TO RETENTION AND SEVERANCE AGREEMENT


THIS IS AN AMENDMENT (the “Amendment”) to that certain retention and severance
agreement (the “Agreement”) dated as of the 11th day of October, 2001, between
MPOWER COMMUNICATIONS CORP., a Nevada corporation (the “Company”) and Steven
Reimer (“Executive”).


The Company and Executive, for and in consideration of the promises, terms and
conditions contained herein, do hereby agree to make the following amendments to
the Agreement.



1.  
Paragraph 4(a) of the Agreement is amended as follows:



4. Severance Benefit.


(a) You are entitled to receive a severance benefit (the “Severance Benefit”) of
one times your salary immediately preceding your termination if your employment
is terminated (i) by the Company without Cause, (ii) due to your death or
Disability, or (iii) by you for Good Reason.



2.  
Executive shall have no right to have paid or payable from any trust adopted by
the Company, any portion of the Severance Benefit in excess of $150,000, unless
and until all other employees entitled to receive payments from the trusts
established by the Company for the purpose of paying severance benefits have
been paid in full all of the severance benefits they are each entitled to.




3.  
Except as amended by this Amendment, all terms and conditions of the Agreement
shall remain in full force and effect. Moreover, it is the intention of the
parties hereto that if this Amendment is void, becomes voidable, or otherwise is
or becomes unenforceable as drafted, then the Agreement shall continue in full
force and effect, in accordance with the terms and conditions thereof
immediately prior to the execution of this Amendment. This Amendment may be
executed in any number of counterparts which together shall constitute one
instrument, shall be governed by and construed in accordance with the laws and
decisions of the State of New York applicable to contracts made and to be
performed therein without giving effect to the principles of conflict of laws.





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of this
25th day of January, 2005.




MPOWER COMMUNICATIONS CORP.



        /s/ Rolla P. Huff     /s/ Steven Reimer

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Rolla P. Huff
Chairman and CEO    
Steven Reimer
 







